876 F.2d 103
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Sabry G. AWADALLA, Plaintiff-Appellant, (89-3409),William J. Brown, Emens, Hurd, Kegler & Ritter, A LegalProfessional Association, Attorney-Appellants, (89-3410),v.ROBINSON MEMORIAL HOSPITAL, Defendant-Appellee.  (89-3409, 89-3410).
Nos. 89-3409, 89-3410.
United States Court of Appeals, Sixth Circuit.
June 9, 1989.

Before KEITH and ALAN E. NORRIS, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
The plaintiff and his former attorney appeal from an order awarding sanctions against them pursuant to Rule 11, Fed.R.Civ.P.  Both parties now move for a temporary remand in their respective appeals to allow the district court to finally determine the amount of sanctions due and to rule upon an outstanding motion to reconsider.


2
A review of the district court's docket sheet indicates that the district court granted the defendant's motion for sanctions by order of April 10, 1989, and directed the defendant to submit documentation of its expenses and attorney's fees from which the court would enter its final award.  The plaintiff and the attorney filed motions to reconsider this order which do not appear to have been timely under Rule 59(e), Fed.R.Civ.P.  The motions to reconsider and the final determination of the amount of sanctions remain pending before the district court.


3
An order finding a party liable for attorney's fees as a sanction under Rule 11 which does not determine the specific amount of the award is not a final and appealable order.    Gates v. Central States Teamsters Pension Fund, 788 F.2d 1341 (8th Cir.1986);  see also Morgan v. Union Metal Manufacturing, 757 F.2d 792 (6th Cir.1985).  Upon review and consideration, we conclude that we are without jurisdiction in the present appeals.  The motions for temporary remand are accordingly moot.


4
It is ORDERED that the appeals in 89-3409 and 89-3410 are dismissed sua sponte for lack of jurisdiction, without prejudice to the parties' right to timely appeal from a final order.  Rule 9(b)(1), Local Rules.